           Case 1:19-cv-07239-VM-SN Document 72 Filed 03/19/20 Page 1 of 6



MITCHELL SILBERBERG & KNUPP LLP                                                                       Paul D. Montclare
                                                                                                                Partner
A LAW PARTNERSHIP INCLUDING PROFESSIONAL CORPORATIONS
                                                                                                  (917) 546-7704 Phone
                                                                                                     (917) 546-7674 Fax
                                                                                                         pdm@msk.com


March 19, 2020

VIA ECF

Honorable Sarah Netburn
U.S. Magistrate Judge
Thurgood Marshall Courthouse
40 Foley Square, Room 430
New York, NY 10007

Re:       Phillies v. Harrison/Erickson, Inc. et al., No. 19-cv-7239-VM-SN

Dear Judge Netburn:

Pursuant to L.R. 6.1(a) of the Southern District of New York, we submit this letter on behalf of
Defendants and Counterclaim Plaintiffs in reply to The Phillies’ opposition, in further support of
the relief sought in Defendants’ March 12, 2020 letter (ECF No. 70).

The Phillies—not Defendants—chose to file a massive, 164 paragraph Complaint, asserting over
half a dozen claims spanning over forty years, all of which Defendants maintain should be
dismissed on summary judgment. For this multibillion dollar organization to complain now
about the burden and expense of litigation that they started rings hollow. It is the Phillies that
dragged two retired artists into Court, and have repeatedly resisted complying with routine
discovery requests, causing hours of needless expense driving up Defendants’ costs.1

Also, The Phillies’ contention that they created any original aspect of the Phanatic is simply
false. Defendants have produced thousands of documents showing their creation and
development of the Phanatic, and have testified extensively about the same. By contrast, The
Phillies have produced zero documents evidencing any creation on their part, and Bill Giles, who
The Phillies allege developed the “vision” for the Phanatic’s appearance (Compl. ¶ 1), testified at
his deposition that he had no input in drafting the Complaint, had no recollection of creating the
Phanatic, and in fact, took credit for the work of others. Giles Dep. 10:16-11:8, 45:19-46:11,
47:22 – 48:18, Exhibit A. The Phillies also argue that they created a Phanatic character because
Wayde Harrison once said Dave Raymond who was but one of the persons inside the Phanatic
costume “created a fun and sensitive character.” But, the Phillies fail to reveal that both Wayde
Harrison and Bonnie Erickson testified that Dave Raymond simply carried out the directives of
Defendants. Harrison Dep. 120:18-25; Erickson Dep. 233:10-234:22, Exhibits B-C. Moreover,
numerous contracts signed by The Phillies going back nearly forty years repeatedly
acknowledged that Defendants—not The Phillies—created the Phanatic. The Phillies have never
questioned the validity of any of these contracts. The Phillies’ authorship claims of any aspect
are completely unfounded and contrary to the record adduced to date in discovery. Indeed, it

1
 Forcing Defendants to request the discovery at issue, instead of simply producing the documents and information
sought (which presents little burden to The Phillies), is just one example of driving up Defendants’ costs.
                                                        437 Madison Ave., 25th Floor, New York, New York 10022-7001
                                                        Phone: (212) 509-3900 Fax: (212) 509-7239 Website: WWW.MSK.COM
          Case 1:19-cv-07239-VM-SN Document 72 Filed 03/19/20 Page 2 of 6



Honorable Sarah Netburn
March 19, 2020
Page 2


does not appear that even the Phillies believe they created the original Phanatic. Otherwise, why
would they be fighting so hard to use an imitation Phanatic costume, P2? It is indisputable that
Defendants’ original Phanatic character and artistry was created by Defendants 42 years ago in
1978, and their copyright registered with the United States Copyright Office in 1979. The
Phillies knew all of this for more than 40 years, and never challenged this copyright or
Defendants’ creation until The Phillies received a valid notice of the termination in 2019.

The minimal remaining discovery sought by the Defendants on this letter motion is necessary to
ensure that The Phillies document production and testimony is complete and binding on the
Phillies, so that the Phillies’ fractured claims and false narrative can be exposed fully, without
real contradiction at the dispositive phase of this case.

I.       Documents and Testimony Concerning the Phanatic Redesign (“P2”)2

As mentioned in Defendants’ opening letter, Scott Brandreth of The Phillies already identified as
approximately one hundred documents that were never produced, which include inter alia,
communications between the designers of P2, and artwork created by Defendants that directly
influenced the design of P2. Brandreth Dep. 44:24-47:2, 104:6-20, Exhibit D. These are
contained in electronic folders on his computer and have not been produced. He said it would be
easy for him to produce these documents. These documents are discoverable.

The Second Circuit has admonished that “[a] party must be afforded a meaningful opportunity to
establish the facts necessary to support his claim.” In re Agent Orange Prod. Liab. Litig., 517
F.3d 76, 103 (2d Cir. 2008). Relevance under Rule 26 is an “extremely low threshold” to meet.
See King v. Ortiz, No. 17 CV 7507 (ARR) (CLP), 2019 WL 1959488, at *2 (E.D.N.Y. May 2,
2019). And, it is the objecting party that bears the burden of showing why discovery should be
denied. Negrete v. Citibank, N.A., No. 15 Civ. 7250 (RWS), 2017 WL 3206330, at *1 (S.D.N.Y.
July 26, 2017).

Yet, the Phillies argue that because they think a visual comparison of P2 to the original Phanatic
is the only relevant inquiry, no discovery on this issue should be permitted. To preclude this
discovery into the creation of P2 would fundamentally distort the scope of discovery articulated
by the courts of this Circuit, especially where, as here, it is undeniable that the production
requested will take very little effort to accomplish.

Defendants have a right, among other things, to examine what prior art (whether Defendants’ art
or the art of others) influenced the P2 design. See Psiyohos v. Nat’l Geo. Soc’y, 409 F. Supp. 2d
268, 278-29 (S.D.N.Y. 2005) (finding element of derivative work was not original where the
artist drew inspiration from prior artwork for that element Indeed, it appears from the deposition
testimony so far that the design of P2 was not dictated by artistic expression at all but was done



2
 On March 17, 2019 The Phillies produced some documents concerning P2. Defendants’ counsel inquired as to the
scope of that production to determine whether and the extent to which it addresses the issues in Defendants’ motion,
but received no response from The Phillies’ counsel.
          Case 1:19-cv-07239-VM-SN Document 72 Filed 03/19/20 Page 3 of 6



Honorable Sarah Netburn
March 19, 2020
Page 3


at the direction of The Phillies’ counsel to try to get around Defendants’ right to terminate the
1984 assignment.

Congress expressly directed that a derivative work copyright must not “affect or enlarge the
scope, duration, ownership, or subsistence of” copyright protection in preexisting material. 17
U.S.C. § 103(b), yet The Phillies are trying to do just that by developing an imitation Phanatic to
circumvent Defendants’ rights.3 The Phillies should not be the only party to have access to
information bearing on these factors or on the issue of whether The Phillies work on P2 was
original or sufficiently artistic to give it copyright protection as a derivative work as defined by
the Copyright Act. Given the minimal effort necessary to produce the documents requested, one
can reasonably expect that these documents will not help the Phillies’ case.

Also, The Phillies appear to be bent on marketing new P2 works after termination. But the
Copyright Act prohibits this very activity. See 17 U.S.C. § 203(b)(1) (stating that the derivative
work exception to termination “does not extend to the preparation after the termination of other
derivative works based upon the copyrighted work covered by the terminated grant.”).4 The
documents withheld may very well elaborate on The Phillies’ post-termination plans to continue
creating derivative works of the Phanatic after termination, and accordingly bear directly on
Defendants’ counterclaim for injunctive relief. See Answer and Counterclaims (ECF No. 38) at
38-39 (“The Phillies have expressly threatened to willfully continue to use the Phanatic
copyright without authorization . . . .”).

By withholding the documents, The Phillies seek to keep facts from Defendants so only The
Phillies know what, if any, original artistic expression was used to create P2; what, if any,
original design choices were made for P2; and what if any P2 works the Phillies intend to
develop and use post-termination. In light of the foregoing, and for all the reasons set forth in
Defendants’ opening letter, The Phillies do not come close to meeting their burden for
withholding these documents and information in discovery.5



3
  The Phillies argue that Woods v. Byrne, 60 F.3d 978 (2d Cir. 1995) suggests that it was the comparison of the two
works that was dispositive, rather than the purpose or intent of the author. Opp’n, at 3. Whether a fact is dispositive
is not the test for relevance, by any definition. See Fed. R. Evid. 401.
4
 Notably, The Phillies have repeatedly replaced this part of 17 U.S.C. § 203(b)(1) with an ellipsis, ignoring this part
of the statute altogether.
5
  Just as The Phillies should produce all documents concerning P2, they should be required to designate a Rule
30(b)(6) witness to speak on the subject. The Phillies’ counsel has taken the position that The Phillies are not bound
by their employees or former employees’ testimony so it is all the more important that The Phillies produce a
witness that will actually speak to The Phillies’ position. See Blackrock Allocation Target Shares: Series S Portfolio
v. Wells Fargo Bank, N.A., 2017 WL 3610511, at *13 & n.5 (S.D.N.Y. Aug. 21, 2017) (noting that the binding
nature of 30(b)(6) testimony gives it unique importance, especially where a company does not consent that non-
30(b)(6) testimony will be binding on it). It would present little burden to The Phillies, who have already agreed to
produce Rule 30(b)(6) witness(es). Messrs. Burgoyne and Brandreth named others within the organization whom
The Phillies could easily designate as having knowledge of P2, with little preparation.
           Case 1:19-cv-07239-VM-SN Document 72 Filed 03/19/20 Page 4 of 6



Honorable Sarah Netburn
March 19, 2020
Page 4


II.        Revenue Earned From the Phanatic

The Phillies take the position that they will be shortchanged upon termination because they
thought they would hold the Phanatic copyright “forever”—which they characterize as being the
full term of Defendants’ copyright rights. Putting aside the utter absurdity of this theory, which
requires the Court to accept the premise that the parties understood the term “forever” in a
copyright assignment to be limited by the Copyright Act but not 17 U.S.C. § 203, The Phillies
have not explained to the Court what facts will inform their unjust enrichment claim.

Instead, The Phillies have performed backflips to avoid disclosing any facts on the issue, arguing
that their payments to Defendants are all that inform their claim. Yet, The Phillies’ own case law
explains, “an allegation that a defendant received benefits, standing alone, is insufficient to
establish a cause of action to recover damages for unjust enrichment.” Schatzki v. Weister
Capital Mgmt., LLC, 995 F. Supp. 2d 251, 252 (S.D.N.Y. 2014) (emphasis added). 6 Rather,
given that The Phillies’ unjust enrichment claim rests on the theory that Defendants benefitted
from a sale of a copyright that The Phillies also demonstrably benefitted from, any documents
concerning the extent of that benefit are unquestionably relevant.7

And The Phillies have already injected this very issue into the case, on numerous occasions.
The Complaint is rife with allegations that The Phillies devoted “millions of dollars” to
promoting the Phanatic. See Compl. ¶¶ 7, 9, 10, 70. These allegations beg the question of why
The Phillies would invest so much to build the Phanatic’s value and goodwill if the Phanatic
copyright wasn’t going to benefit them. This is especially the case where The Phillies’ counsel
previously represented to the Court that Phanatic merchandise “does not generate a huge amount
of revenue.” November 12, 2019 Initial Pretrial Conference Tr. 13:22-14:15, Exhibit F. The
Phillies simply cannot raise claims and make representations to the Court, while denying
Defendants the ability to test those claims and representations.

III.       The Phillies’ efforts to comply with its discovery obligations

The Phillies’ own witnesses have called the completeness of The Phillies’ document collection
efforts into question:

       •   Mr. Burgoyne, the current Phanatic performer who played a key role in the development
           of P2 and other merchandise, did not recall being asked to look for documents in


6
 The Phillies also cite Speedfit LLC v. Woodway USA, Inc., No. 13-CV_1276 (KAM)(AKT), 2020 WL 130423, at
*5 (E.D.N.Y. Jan. 9, 2020), but that case addressed admissibility not discoverability, and information “need not be
admissible in evidence to be discoverable.” See Fed. R. Civ. P. 26(b). In fact, the court specifically noted that
plaintiff had failed to produce evidence of its sales during fact discovery despite defendant’s request for such
production. Id. at *4 (“Plaintiffs do not dispute their failure to produce evidence of [their] sales during fact
discovery . . . .”).
7
  The Phillies also ignore that when Defendants sold the Phanatic copyright, they necessarily gave up the right to
collect revenues in connection with the Phanatic for the last 35 years—a right that The Phillies instead benefitted
from. This should of course be taken into account in determining the extent of any “unjust gain.”
          Case 1:19-cv-07239-VM-SN Document 72 Filed 03/19/20 Page 5 of 6



Honorable Sarah Netburn
March 19, 2020
Page 5


         connection with this litigation, including hard copy files in his office, nor did anyone else
         search for documents. Burgoyne Dep. 102:11-107:11, Exhibit E.

    •    Scott Brandreth identified as many as a hundred documents concerning P2, which
         Defendants would have never learned of had Defendants’ counsel not questioned him
         about P2. Brandreth Dep. 102:7-103:20, Exhibit D. The Phillies claim that Defendants
         did not seek such documents until February 26, but this is incorrect. Defendants sought
         “[a]ll documents concerning each derivative work of the Phanatic” that the Phillies claim
         to be able to use after the effective termination date (which would include P2) on October
         8, 2019. Defendants’ First Set of Requests for Production to The Phillies, Exhibit G.

    •    Bill Webb was never asked to produce any documents in connection with the subpoena
         directed to him, which is significant because Defendants served subpoenas on other
         witnesses who they have not yet deposed, so it is unclear whether those witnesses have
         even looked for any documents. Webb Dep., 9:7-10:11, Exhibit H. At Mr. Webb’s
         deposition, a draft of the 1984 assignment that was apparently marked up by Mr. Webb
         was produced for the first time, despite being an obviously responsive document. Mr.
         Webb was the outside lawyer hired by The Phillies to render legal advice in connection
         with this assignment, which is the key contract in the case, and Defendants would have
         never seen this document had they not deposed Webb and learned of its existence.

    •    Mr. Webb also had no recollection of reviewing (or having knowledge of) copyright law
         during the sale of the Phanatic copyright, and stated that he no longer had documents in
         his possession. Webb Dep. 23:8-24:10, Exhibit H. It is not clear what documents exist at
         his former law firm, which is significant because Bill Giles testified that he would have
         relied on Webb to protect The Phillies regarding legal issues that implicated in the
         Phanatic copyright sale (such as termination). Giles Dep. 142:17-19, Exhibit A.

These examples of document production deficiencies show the need for The Phillies to produce a
30(b)(6) witness to explain what efforts The Phillies have taken to collect and produce
documents.8




8
 The Phillies’ contentions concerning ESI search protocols are immaterial to Defendants’ motion. The emails they
attach to their opposition simply show that Defendants tried to avoid motion practice over ESI issues, and ultimately
did so.
          Case 1:19-cv-07239-VM-SN Document 72 Filed 03/19/20 Page 6 of 6



Honorable Sarah Netburn
March 19, 2020
Page 6


Respectfully,


/s/ Paul D. Montclare


Paul D. Montclare
A Limited Liability Partnership of
MITCHELL SILBERBERG & KNUPP LLP

PDM/mcp
